PALMER, J.
Jesus A. Guadarrama (defendant) appeals his convictions and sentences for aggravated battery with a deadly weapon, possession of burglary tools, and loitering or prowling. He argues that the trial court erred in denying his motion for judgment of acquittal as to the possession and loitering charges, and he also raises a scrivener’s error in the judgment as to the aggravated battery charge. We affirm the convictions and sentences, but remand for correction of the scrivener’s error.
The State correctly concedes that the judgment incorrectly lists the defendant’s aggravated battery with a deadly weapon1 conviction as a first-degree felony, when it was actually a second-degree felony that could not be reclassified to first-degree in this case. See Brady v. State, 65 So.3d 599, 601-02 (Fla. 5th DCA 2011). The defendant does not argue that the error affected his sentence. Accordingly, we remand for correction of this scrivener’s error.
AFFIRMED and REMANDED.
ORFINGER, C.J., and EVANDER, J., concur.

. § 784.045(l)(a)2, Fla. Stat. (2010).